 Case 1:19-cv-00721-PLM-PJG ECF No. 31 filed 04/21/20 PageID.216 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 DONNELL WILLIAMS,

        Plaintiff,
                                                      Case No. 1:19-cv-721
 v.
                                                      HONORABLE PAUL L. MALONEY
 H. WOODIN, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant Stephan

filed a motion for partial summary judgment. The matter was referred to the Magistrate Judge,

who issued a Report and Recommendation on March 2, 2020, recommending that this Court deny

the motion. The Report and Recommendation was duly served on the parties. No objections have

been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 30) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Partial Summary Judgment (ECF No.

18) is DENIED.



Dated: April 21, 2020                                        /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
